Citation Nr: 0428529	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  02-17 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, 
actinic keratosis, ulcers, hypertension, diabetes mellitus, 
peripheral vascular disease, and prostate cancer, all due to 
exposure to ionizing radiation.  

2.  Entitlement to service connection for a skin disorder of 
the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from November 1942 to 
October 1945.  It also appears that the appellant had six 
days of service - from June 11 to 16, 1963 - in the Alabama 
Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO denied 
the appellant's claims of entitlement to service connection 
for osteoarthritis, actinic keratosis, ulcers, hypertension, 
diabetes mellitus, peripheral vascular disease, and prostate 
cancer, all as due to exposure to ionizing radiation, and the 
claim of entitlement to service connection for a skin 
disorder of the feet.  The appellant disagreed and this 
appeal ensued.  In September 2004, the Board granted the 
appellant's motion to advance this case on the docket.  See 
38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  The medical evidence does not establish a nexus between 
the current findings of Osteoarthritis, actinic keratosis, 
ulcers, hypertension, diabetes mellitus, peripheral vascular 
disease, and prostate cancer.  

2.  The appellant did not participate in the occupation of 
Nagasaki, Japan, and therefore was not exposed to ionizing 
radiation.  

3.  The medical evidence does not reveal a current diagnosis 
of a skin disorder of the feet.  




CONCLUSIONS OF LAW

1.  Osteoarthritis, actinic keratosis, ulcers, hypertension, 
diabetes mellitus, peripheral vascular disease, and prostate 
cancer, were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.311 (2004).  

2.  A skin disorder of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The initial claims involved in this case were received in 
February 2001, and there are no issues as to provisions of 
forms or instructions for applying for the benefit.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2004).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made after November 9, 2000, the 
date the VCAA was enacted.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his initial claims in February 
2001, the RO sent him letters in July 2001 discussing the 
criteria for establishing service connection and the types of 
information and evidence needed to satisfy this criteria.  By 
a September 2001 letter, the RO told the appellant it had 
requested evidence from private physicians and medical 
facilities he had identified and about the difficulties it 
was having obtaining the service medical and personnel 
records.  After the RO rendered its March 2002 rating action, 
the RO sent the appellant a March 2002 letter notifying him 
of the action.  Upon his disagreement with the rating action, 
the RO informed the appellant of the appellate review 
procedures and then issued a September 2002 statement of the 
case that listed the evidence considered, the applicable law 
and rating criteria, and the reasons for the decisions.  By 
an October 2003 letter, the RO told the appellant of the 
information and evidence still needed, including specific 
information as to his claimed service in Japan.  The RO 
subsequently issued a supplemental statement of the case in 
May 2004 notifying him of the evidence necessary to establish 
the benefits sought, the information or evidence needed from 
him, and how VA would assist him in obtaining outstanding 
pertinent evidence.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claims, 
of the information and evidence he was expected to provide, 
of the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claims.  See Pelegrini II, 
No. 01-944, U.S. Vet. App., at 10.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the  claims, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II , to 
decide the appeal would not be prejudicial error to the 
appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  

The evidence of record includes VA and private treatment 
records from 1999, a VA examination in September 2001, and 
documents received on multiple occasions from the appellant 
and his representative.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, including the service medical and personnel 
records that were presumably destroyed in a 1973 fire.  At 
the time of his claim, the record already included the 
service separation documents.  The record includes inquiries 
by the RO to NPRC seeking information or evidence on the 
appellant's service.  Though NPRC was unable to provide the 
service medical or personnel records, it was able to inform 
the RO of the dates the appellant served in Japan and his 
accurate units of assignment.  All evidence identified by the 
appellant relative to this claim has been obtained and 
associated with the claims folder.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See   38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  In order to establish service 
connection, either the evidence must show affirmatively that 
such a disease or injury was incurred in or aggravated by 
service, or statutory presumptions may be applied.  There 
must be medical evidence of a current disability, medical or 
lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease - such as arthritis, diabetes mellitus, ulcers, and 
cardiovascular-renal disease, to include hypertension - that 
becomes manifest to a degree of 10 percent or more within one 
year from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307 (2004).  

The medical evidence of record - including the VA examination 
in September 2001, the VA clinical records in 2000 and 2001, 
and the private treatment records in 1999 to 2001 - indicate 
that the appellant has current diagnoses of, is currently 
treated for, or has since 1999 been treated for 
osteoarthritis of the knees and hips, actinic keratosis, 
peptic ulcer disease, hypertension, diabetes mellitus, 
peripheral vascular disease, and prostate cancer.  This 
medical evidence satisfies in the initial element of these 
service-connection claims.  

The appellant maintains these disorders were the result of 
his exposure to ionizing radiation during service in Japan 
more than 50 years earlier; specifically, during a visit to 
Nagasaki in September 1945, within weeks of the exposure of 
an atomic weapon there.  Given these allegations, service 
connection for a disability claimed to be attributable to 
radiation exposure during service can be accomplished in 
three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  

First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under 38 U.S.C.A. § 1112(c)(3) (West 
2002) and 38 C.F.R. § 3.309(d)(3) (2004).  In applying this 
statutory presumption, there is no requirement for 
documenting the level of radiation exposure.  The diseases 
referred to in the regulation prior to March 26, 2002 are: 
leukemia (other than chronic lymphocytic leukemia), cancer of 
the thyroid, cancer of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the stomach, cancer of the 
small intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
salivary gland, and cancer of the urinary tract.  Id.  

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2) (2004), found 
five years or more after service (for most of the listed 
diseases) in an ionizing radiation exposed veteran may also 
be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
"Radiogenic diseases" under this regulation include the 
following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia (manifest at any time after exposure), 
thyroid cancer, breast cancer, lung cancer, bone cancer 
(manifest within 30 years after exposure), liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary cancer, multiple 
myeloma, posterior subcapsular cataracts (manifest six months 
or more after exposure), non-malignant thyroid nodular 
disease, ovarian cancer, parathyroid adenoma, tumors of the 
brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer, and 
any other cancer.  38 C.F.R. § 3.311(b) (2004).  Other 
claimed diseases may be considered radiogenic if the claimant 
has cited or submitted competent scientific or medical 
evidence that supports that finding.  38 C.F.R. § 3.311(b)(4) 
(2004).  

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest five years or more after exposure, the 
claim will be referred to the Under Secretary for Benefits 
for further consideration in accordance with 38 C.F.R. § 
3.311(c) (2004).  When such a claim is forwarded for review, 
the Under Secretary for Benefits shall consider the claim 
with reference to 38 C.F.R. § 3.311(e) (2004) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. § 3.311(b), (c)(1) (2004).  The medical 
adviser must determine whether sound scientific and medical 
evidence supports a conclusion that it is "at least as 
likely as not" that the disease resulted from in-service 
radiation exposure or whether, under section 3.311(c)(1)(ii), 
there is "no reasonable possibility" that the disease 
resulted from in-service radiation exposure.  

In this case, none of the diseases claimed are listed in 
sections 3.309(d), and only one - prostate cancer - is listed 
in section 3.311 (b)(2)(i).  There is, though, no indication 
the appellant was exposed to ionizing radiation as a result 
of participation in the occupation of Nagasaki.  The service 
medical and personnel records were presumably destroyed in a 
1973 fire at the National Personnel Records Center.  The RO 
has, with the help of information supplied by the appellant, 
attempted to obtain these records or have NPRC reconstruct 
these records, without success.  NPRC indicated it verified 
the appellant's dates of service and that he arrived in 
Yokohoma, Japan, with the 212th Ordnance Battalion on 
September 15, 1945.  He was then assigned to Company B of the 
103rd Infantry Regiment and departed Japan with that unit on 
September 28, 1945, for return to the Continental United 
States.  His separation document revealed his assigned unit 
when he left service was Company B of the 103rd Infantry 
Regiment.  Though the appellant claimed he was assigned to 
the 106th Ordnance (Medium) Maintenance unit, NPRC was unable 
to provide amplifying information or otherwise confirm the 
appellant's service with occupation forces in Nagasaki.  

This point is crucial, for the claim of service connection 
for prostate cancer can only be sustained under the criteria 
of section 3.311 if there is evidence the appellant was 
exposed to ionizing radiation as a result of participation in 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946.  NPRC was able to confirm the 
appellant's presence in Japan in September 1945, but only for 
at most 14 days before he sailed for the United States and 
discharge the next month.  The appellant asserts he at least 
visited Nagasaki, but the criteria of section 3.311 requires 
participation in the occupation of the city of Nagasaki, not 
just some tangential service somewhere in Japan.  Service 
connection for prostate cancer under the provisions of 
section 3.311 cannot be sustained.  

Even so, the appellant might still prevail if the medical 
evidence of record shows a nexus between the current 
disorders and his service.  The first showings of the 
disorders are contained in private and VA treatment records 
prepared from 1999 to 2001.  These records do not contain any 
medical comment relating these current disorders to the 
appellant's service in World War II, and any such opinion 
would be suspect due to the absence of the service medical 
and personnel records.  The VA examiner in September 2001 
noted the current disorders and the appellant's allegations 
of exposure to ionizing radiation, but concluded that any 
such exposure was insignificant.  This conclusion is 
consistent with the limited time the appellant spent in Japan 
(13 days) and geographic location of that service (Yokohoma, 
rather than Nagasaki).  In short, the VA examiner concluded 
that the current disorders were not likely to have been 
incurred in service as the result of exposure to ionizing 
radiation.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for osteoarthritis of the 
knees and hips, actinic keratosis, peptic ulcer disease, 
hypertension, diabetes mellitus, peripheral vascular disease, 
or prostate cancer.  

With respect to the claim of entitlement to service 
connection for a skin disorder of the feet, the appellant 
claims he developed "jungle rot" during his service in the 
Philippines in World War II characterized by a rash on his 
feet and knees.  VA clinical records in September 2000 noted 
the appellant's complaints of flare-ups of "jungle rot" 
that he contracted in service.  VA examination in September 
2001 indicated as history he had sores in the feet and boils 
on his back and neck occurring aboard ship on his return.  
The boils bothered him for about five years , and the 
appellant now complained of skin lesions of the arm.  
Examination revealed fungus of the toenails, though there was 
no specific diagnosis of a skin disorder affecting the feet.  
The examiner commented that the appellant did not have 
"jungle rot".  The examiner went on to note, based on the 
history provided by the appellant, that due to radiation the 
appellant likely had a fungus of the groin, and then had a 
skin bullous and a few staph infections likely due to an 
inability to stay clean in a combat area.  

As noted above, there is no evidence in the claims file - 
contrary to the September 2001 examination report - to 
substantiate the appellant's contention that he was exposed 
to ionizing radiation in service.  Of particular importance 
to this claim, the VA examination in September 2001 did not 
diagnosis a current skin disorder of the feet.  The VA 
clinical record of September 2000 reported the appellant's 
complaints of flare-ups of "jungle rot" that he contracted 
in service, but that recording of the appellant's complaints 
and history without enhancement by comment by a medical 
professional does not establish a finding of a current 
disorder.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(information recorded by a medical examiner, unenhanced by 
any additional medical comment by that examiner, does not 
constitute "competent medical evidence.").  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of service 
connection for a skin disorder of the feet.  






	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for osteoarthritis, actinic keratosis, 
ulcers, hypertension, diabetes mellitus, peripheral vascular 
disease, and prostate cancer, all as due to exposure to 
ionizing radiation, is denied.  

Service connection for a skin disorder of the feet is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



